DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s amended RCE submission filed on 4/5/2021. Currently claims 1-10 and 21-30 are pending and claims 1 and 21 are independent.  Claims 1 has been amended from the previous claim set dated 8/17/2020.  Claims 11-20 have been cancelled and claims 21-30 are new.  


Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The objection to claims 1, 3, 4, 11, 13, and 14 is withdrawn in light of Applicant’s amendments.  The objections to the drawings are also withdrawn.  Additionally, the 35 USC § 112(b) rejections of claims 1, 4, 8, 11, 14, and 18 are also withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the term "approximately" in claim 23 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required.
Claims 24 and 25 are rejected under 35 U.S.C. 112(b) because they have inherited this deficiency from their parent claim.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-10 and 21-30, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical 
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-10) are directed to a statutory category, namely an article of manufacture.  Claim 21 and its dependent claims (claims 22-30) are directed to a statutory category, namely a system/machine.  
Step 2A (Prong 1): Claims 1 and 21, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (following rules or instructions) (See MPEP 2106).”  In this application that refers to using a computer system to facilitate the accurate following of a generic checklist or process-flow.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a supervisor might perform in ensuring an employee completes tasks appropriately.  The abstract elements of claim 1 and 21 recite in part “Communicate and cooperate with an artificial intelligence engine…Review data…Store historical records…Insert date and timestamps… Looking at trend data…Cooperate with digital checklist…Determining how long a person took…checking meta data of attachments…Request and gather data…analyze data…”.  Dependent claims 3 and 23, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Request and gather data…Analyze data…Compare data…”.  Dependent claims 4 and 24, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in 
Step 2A (Prong 2):  Independent claims 1 and 21, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Graphical user interface…Processor…Mobile computing device…Application…Display…Checklist database…Artificial intelligence engine…” which limits the claims to the a networked computer environment (See MPEP 2106.05(f)), but this is insufficient with respect to a practical application.  Claims 1 and 21 also include the additional element that recites in part “generate and communicate a report,” however this also fails to integrate the abstract idea into a practical application because it is simply extra solution activity (See MPEP 2106.05(g)).  Dependent claim 2 and 22 adds the additional element which recites in part “A GUI slider bar…” which again limits the claims to a networked computer environment, but this too is insufficient with respect to a practical application (See MPEP 2106.05(f)).  Claims 1, 3, 4, 21, 23, and 24 include the additional elements of data that is collected and received from GPS, an infrared camera, a temperature sensor, and altitude sensor, however the abstract idea is not actually integrated into these items and these items simply serve as insignificant extra solution activity and mere data gathering (See MPEP 2106.05(g)).   Additionally, dependent claims 5-10 and 25-30 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1 and 21, which are substantially similar claims to one another, include additional elements, when considered both individually and as an The web page can be served by a web server, for example, the server computing system 504A, on any Hypertext Markup Language (HTML) or Wireless Access Protocol (WAP) enabled client computing system (e.g., the client computing system 502A) or any equivalent thereof.  For example, the client mobile computing system 502A may be a wearable electronic device, a smartphone, a tablet, a laptop, a netbook, etc.”  
Claims 1 and 21 also include the additional element that recites in part “generate and communicate a report,” which is also insufficient to amount to significantly more than the abstract idea because it is simply extra solution activity (See MPEP 2106.05(g)).
Dependent claims 2 and 22 also include the additional element which recites in part “A GUI slider bar…”.  Again, this is not significantly more because this is merely the software and/or hardware components used to implement the abstract idea (facilitate the accurate following of a generic checklist or process-flow) on a general purpose computer (See MPEP 2106.05(f)).   
Independent claims 1 and 21, and dependent claims 3, 4, 23, and 24 also include the additional items of data collected from GPS, an infrared camera, a temperature sensor, and altitude sensor.  The data collected and transmitted from the GPS, infrared camera, temperature sensor, and altitude sensor are not significantly more because these items simply serve as insignificant extra solution activity and mere data gathering (See MPEP 2106.05(g)).  
All of these additional elements included within the dependent claims, when considered both individually and as an ordered combination and in view of their respective independent claims, are insufficient to amount to significantly more than the judicial exception.  
Additionally, dependent claims 5-10 and 25-30 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-10 and 21-30 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 21, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (USPGPUB # 2010/0228588) in view of Nixon et al. (USPGPUB 2014/0282257) further in view of Manahan et al. (USPGPUB 2015/0338315)

Regarding claims 1 and 21 (Amended), Nielsen discloses a method(Nielsen ¶119 - associated methods and apparatus) and non-transitory storage medium containing data and instructions  to be executed by one or more processors ( Nielsen 249 - various inventive concepts may be embodied as a computer readable storage medium (…or other non-transitory medium or tangible computer storage medium) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the invention) for a digital checklist (Nielsen ¶31 - Providing process guides to technicians to facilitate locate operations (e.g., locally displaying ticket information on locating equipment used in the field, and/or providing checklists or workflows for performing operations)) presented by a graphical user interface of an on-line application on a display of a mobile computing device(Nielsen ¶147  - In this example, excavator device 118 is a portable computer that has VWL application 156 executing thereon. FIG. 6B shows a graphical user interface (GUI) of VWL application 156 that may be presented to the user via the display of excavator device 118 ), comprising: where the on-line application is coded to communicate and cooperate with an artificial intelligence engine, where the artificial intelligence engine is configured the central server 110 essentially serves as the "heart" of the facilities locate management system 100 shown in FIG. 4, in that many of the salient functions of the management process discussed in connection with FIG. 5 are performed and/or initiated via one or more applications executing on the central server 110), where a checklist database is configured to store historical records of previously completed digital checklists (Nielsen ¶136 - any information relating to the locate operations, such as any information contained in the electronic manifest, and or any quality assessment outcomes resulting from the ticket approval process, may be archived to a data store (e.g., data store 144 of central server 110)), where the on-line application is coded to insert a date and time stamp for data collected on two or more steps of the digital checklist when the data is recorded (Nielsen ¶212  - By way of example, input devices 182 may include, but are not limited to, a timing system (e.g., for generating a timestamp), where the artificial intelligence engine is configured to perform at least one or more actions selected from a group consisting of 1) determining how long a person took to perform that step (Nielsen ¶183 -ticket assessment outcomes provided by the ticket assessment and/or processing component 145A may be used as inputs…based at least in part on… technicians (e.g., historical efficiencies)) compared to an acceptable range based on any of a historical average or an expected average (Nielsen ¶237 - application of central server 110 may include the ability to assess locate operations with respect to historical records of tickets (e.g., historical records of completed tickets 172 of central server 110) and 2) checking meta data of more specifically, although no locate mark indicators may be added to an input image (because there are no physical locate marks to digitally represent), the EM application may be employed to provide other information associated with the "clear" locate operation (e.g., a timestamp of when the locate operation was performed…) and this other information may be associated with the input image (e.g., as a separate data set linked to the input image, as metadata, a combined file of image and non-image data, etc.) to create a searchable electronic record that may be consulted to verify that the locate operation was indeed completed); where the artificial intelligence engine is coded that when it detects an anomaly, then the ATTORNEY'S DOCKET No. 029535-0003P 46artificial intelligence engine is configured to generate a report and communicate that report to a designated person to at least flag anomalies (Nielsen ¶194 - information related to a locate operation (e.g., electronic manifest information accompanying or constituting a completed ticket) is electronically analyzed such that a quality assessment is based at least in part on some predetermined criteria and/or metrics that facilitate an automated determination of quality assessment...real-time quality assessment during performance of a locate operation may facilitate identification of risks or problems that may be flagged for proactive corrective action (e.g., immediately, or as soon as practicable)) and where the artificial intelligence engine is configured to cooperate with the digital checklists to track data and time stamp – the completed ticket of the current locate operation may be processed by ticket approval application 146 executing on the central server 110. If the completed ticket passes the quality assessment process satisfactorily, method 700 may proceed directly to step 726 with no further action. If, however, the completed ticket does not pass the quality assessment process satisfactorily, some form of quality control action may be taken (e.g., the technician may be re-dispatched to the work site, one or more supervisors may be dispatched to the work site, etc.)),  where the on-line application has code for interoperability with the first application or the operating system of the mobile computing device to request and gather data (Nielsen ¶205 - Locate device 119 further includes one or more input devices 183, which may be any devices that are capable of returning useful information… Additionally, the locate device may include any device-specific control software or electronics for managing input devices 183 and/or processing information from input devices 183) from an infrared camera located in the mobile computing device or communicating with the mobile computing device (Nielsen ¶205 - a light sensor…a digital camera), where the artificial intelligence engine is configured to analyze data collected from the sensors as meta data attached to any data recorded ATTORNEY'S DOCKET No. 029535-0003P 49into the digital checklist by the person using the mobile computing device (Nielsen ¶220 - more specifically, although no locate mark indicators may be added to an input image (because there are no physical locate marks to digitally represent), the EM application may be employed to provide other information associated with the "clear" locate operation (e.g., a timestamp of when the locate operation was performed…) and this other information may be associated with the input image (e.g., as a separate data set linked to the input image, as metadata, a combined file of image and non-image data, etc.).
Nielsen lacks looking at the data collected to perform trend analysis on a change in data values from the historical records and then make a prediction about maintenance and potential repair of equipment. (Nixon ¶62 - As another example, the expert system 104 may determine that a trend indicated by a series of previous data points indicates a predicted abnormal situation, a predicted maintenance concern, a predicted failure, etc)
Nixon, from the same field of endeavor, teaches looking at the data collected to perform trend analysis on a change in data values from the historical records and then make a prediction about maintenance and potential repair of equipment. (Nixon ¶62 - As another example, the expert system 104 may determine that a trend indicated by a series of previous data points indicates a predicted abnormal situation, a predicted maintenance concern, a predicted failure, etc).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the process management and oversight methodology/system of Nielsen by including the checklist generating techniques of Nixon because Nixon discloses “Decentralization and mobilization of the control and maintenance facilities 
Nielsen further lacks looking for thermal anomalies that identify potential problems in equipment, including i) thermal runaway in batteries and ii) excess heat from loose terminal connections in switch gear that produce vibrations and heat indicating probable failure.
Manahan, from a similar field of endeavor, teaches looking for thermal anomalies that identify potential problems in equipment (Manahan ¶51 - the system 300 detects a condition (e.g., a problem, an opportunity to improve efficiency) based on field values measured by the sensors 360), including i) thermal runaway (Manahan ¶123 - the control signal can be a notification to a user that there is a risk of combustion in the area where a "hot spot" in an infrared image was detected) in batteries (Manahan ¶30 - Such electrical and/or electronic equipment can include, but is not limited to…a power module (e.g., a battery)) and ii) excess heat from loose terminal connections (Manahan ¶60 - the event generation module 456 can determine that a loose wiring connection has been detected based on a "hot spot" (a type of field value) read by an IR sensor (a type of sensor 160)) in switch gear that produce vibrations and heat indicating probable failure (Manahan ¶80 - For example, temperature readings (field values) taken from thermocouples (sensors) in the switchgear cabinet can be collected and analyzed by the controller to determine the hot spot temperatures and associated information).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the process management and oversight methodology/system of Nielsen by including the diagnostic systems and methods of Manahan because Manahan discloses “Example embodiments provide a number of benefits. Examples of such benefits include, but are not limited to, reduced downtime of equipment, lower maintenance costs, avoidance of catastrophic failure, prognosis of equipment failure, improved maintenance planning, specific locations where maintenance is required, improved efficiency of one or more devices and/or other portions of an example system, extended useful life of one or more components of an example system, and reduced cost of labor and materials (Manahan ¶159)”.   Additionally, Nielsen further details that “Field service operations may be any operation in which companies dispatch technicians and/or other staff to perform certain activities, for example, installations, services and/or repairs (Nielsen ¶4)” so it would be obvious to consider including the diagnostic systems and methods of 
Regarding claims 3 and 23 (Previously Presented), Nielsen in view of Nixon further in view of Manahan discloses the on-line application is coded for interoperability with a first application or operating system of the mobile computing device to request and gather data from the infrared camera (Nielsen ¶205 -a light sensor…a digital camera) and one or more sensors (Nielsen ¶205 - Locate device 119 further includes one or more input devices 183, which may be any devices that are capable of returning useful information… Additionally, the locate device may include any device-specific control software or electronics for managing input devices 183 and/or processing information from input devices 183) selected from a group consisting of a Global Positioning System (Nielsen ¶205 - a location tracking system (e.g., GPS technology)), a temperature sensor (Nielsen ¶205 - a temperature sensor), and an altitude sensor (Nielsen ¶205 - a location tracking system (e.g., GPS technology)), located in the mobile computing device or in communication with the mobile computing device, where the artificial intelligence engine is configured to analyze data collected from the sensors (Nielsen ¶206 - The information that is returned from input devices 183, also referred to as "locate information," may be processed and/or otherwise analyzed by use of locate data algorithm 169, and/or transmitted to the central server 110 via the network 126 for processing, analysis, and/or storage) as meta data attached to any data recorded into the digital checklist by the person using the mobile computing device (Nielsen ¶220 - this other information may be associated with the input image (e.g., as a separate data set linked to the input image, as metadata, a combined file of image and non-image data, etc.) to create a searchable electronic record that may be consulted to verify that the locate operation was indeed completed).
Regarding claims 4 and 24 (Previously Presented), Nielsen in view of Nixon further in view of Manahan discloses the on-line application is configured to communicate and ATTORNEY'S DOCKET No. 029535-0003P 47cooperate with the artificial intelligence engine (Nielsen ¶178 - the central server 110 essentially serves as the "heart" of the facilities locate management system 100 shown in FIG. 4, in that many of the salient functions of the management process discussed in connection with FIG. 5 are performed and/or initiated via one or more applications executing on the central server 110), where the artificial intelligence engine is configured to perform both actions selected from the group consisting of certifying that critical steps were properly performed in the digital checklist using any of captured photos, videos and quality assurance sign-offs embedded or attached into the data collected in the digital checklist (Nielsen ¶241 - another aspect of the facilities locate management system 100 of the present disclosure is that it may provide a way to "certify" each step of the underground facility locate process…automated mechanisms of locate management system 100 may certify a locate operation, which may mean, for example, that substantially all quality standards have been met) and ensuring actual completion of each step in the digital checklist is completed prior to giving the indication the digital checklist is complete and can be uploaded (Nielsen ¶46 - completed tickets may be reviewed, in essentially real-time during performance of a locate operation, and/or at any time following attempt/completion of a locate operation, to provide a quality assessment of the locate operation), where the on-line application has code for interoperability with the first application or the operating system of the mobile computing device to request and gather data from the infrared camera (Nielsen ¶205 -a light sensor…a digital camera) and two or more sensors (Nielsen ¶205 - Locate device 119 further includes one or more input devices 183, which may be any devices that are capable of returning useful information… Additionally, the locate device may include any device-specific control software or electronics for managing input devices 183 and/or processing information from input devices 183) selected from the group consisting of the Global Positioning System(Nielsen ¶205 - a location tracking system (e.g., GPS technology)), the temperature sensor(Nielsen ¶205 - a temperature sensor), and the altitude sensor(Nielsen ¶205 - a location tracking system (e.g., GPS technology)), located in the mobile computing device or communicating with the mobile computing device, where the artificial intelligence engine is configured to analyze the data collected from the sensors (Nielsen ¶206 - The information that is returned from input devices 183, also referred to as "locate information," may be processed and/or otherwise analyzed by use of locate data algorithm 169, and/or transmitted to the central server 110 via the network 126 for processing, analysis, and/or storage) attached as the meta data to any data recorded into the digital checklist by the person using the mobile computing device(Nielsen ¶220 - this other information may be associated with the input image (e.g., as a separate data set linked to the input image, as metadata, a combined file of image and non-image data, etc.) to create a searchable electronic record that may be consulted to verify that the locate operation was indeed completed).
Regarding claims 5 and 25 (Previously Presented), Nielsen in view of Nixon further in view of Manahan discloses the artificial intelligence engine is configured to perform actions of 1) determining how long the person took to perform that step compared to the acceptable range based on any of the historical average or the expected average (Nielsen ¶131 – At step 714, one or more applications executing on the central server 110 of the ticket recipient may process incoming tickets to assess various aspects of the requested locate operation (e.g., work scope, risk, complexity, etc.), may consult various information relating to available technician resources (e.g., shift information, technician skill set and history, certification, security clearance, etc.), and may allocate, schedule, and appropriately dispatch one or more technicians to perform a locate operation pursuant to the received ticket); 3) certifying that critical steps were properly performed in the digital checklist using any of captured photos, videos and quality assurance sign-offs embedded or attached into the data collected in the digital checklist (Nielsen ¶241 - another aspect of the facilities locate management system 100 of the present disclosure is that it may provide a way to "certify" each step of the underground facility locate process…automated mechanisms of locate management system 100 may certify a locate operation, which may mean, for example, that substantially all quality standards have been met); 4) checking meta data of attachments to the checklist more specifically, although no locate mark indicators may be added to an input image (because there are no physical locate marks to digitally represent), the EM application may be employed to provide other information associated with the "clear" locate operation (e.g., a timestamp of when the locate operation was performed…) and this other information may be associated with the input image (e.g., as a separate data set linked to the input image, as metadata, a combined file of image and non-image data, etc.) to create a searchable electronic record that may be consulted to verify that the locate operation was indeed completed);and 5 ensuring actual completion of each step in the digital checklist is completed prior to giving the indication the digital checklist is complete and can be uploaded(Nielsen ¶46 - completed tickets may be reviewed, in essentially real-time during performance of a locate operation, and/or at any time following attempt/completion of a locate operation, to provide a quality assessment of the locate operation).
Nixon further teaches 2) looking at the data collected to perform trend analysis on the change in data values from the historical records and then make the prediction about maintenance and potential repair of equipment in the building; (Nixon ¶62 - As another example, the expert system 104 may determine that a trend indicated by a series of previous data points indicates a predicted abnormal situation, a predicted maintenance concern, a predicted failure, etc).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the process management and oversight methodology/system of Nielsen by including the checklist generating techniques of Nixon because Nixon discloses “Decentralization and mobilization of the control and maintenance facilities associated with a process plant brings with it a variety of attendant advantages. For example, mobile user interface devices cooperate with stationary user interface devices to free operators, maintenance personnel, and other plant personnel from a centralized location, allowing personnel to move throughout the process plant without sacrificing access to information about the operation and status of the process plant (Nixon ¶49)”.   Additionally, Nielsen further details that “A quality of operations (e.g., completeness, accuracy, efficiency) is assessed (Nielsen ¶ABS)” so it would be obvious to consider including the checklist generating techniques of Nixon because it would allow for a greater quality of operations by providing greater/remote access to pertinent checklist information. 


Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable Nielsen et al. (USPGPUB # 2010/0228588) in view of Nixon et al. (USPGPUB 2014/0282257) further in view of Manahan et al. (USPGPUB 2015/0338315) further in view of Zimmet et al. (USPGPUB # 2010/0257526) 
Regarding claims 2 and 22 (Previously Presented), Nielsen in view of Nixon further in view of Manahan discloses a method (Nielsen ¶119 - associated methods and apparatus) and non-transitory storage medium containing data and instructions  to be executed by one or more processors ( Nielsen 249 - various inventive concepts may be embodied as a computer readable storage medium (…or other non-transitory medium or tangible computer storage medium) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the invention) for a digital checklist (Nielsen ¶31 - Providing process guides to technicians to facilitate locate operations (e.g., locally displaying ticket information on locating equipment used in the field, and/or providing checklists or workflows for performing operations)).
Nielsen in view of Nixon further in view of Manahan lacks the graphical user interface is configured to present a visual icon of a slider bar in the digital checklist requiring deliberate action in order to confirm a particular step of the digital checklist has been completed rather than a tick box that can be accidentally marked by the person when completing the digital checklist; and thus, mitigate a chance of accidentally marking the particular step as complete when it actually is not.
Zimmet, from the same field of endeavor, teaches the graphical user interface is configured to present a visual icon of a slider bar in the digital checklist requiring deliberate action in order to confirm a particular step of the digital checklist has been completed (Zimmet, ¶35 - Graphical user interface 204 may include one or more user interface control elements including but not limited to…sliders…text boxes or any combination thereof.
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the process management and oversight methodology/system of Nielsen as modified above by including the task completion assurance techniques of Zimmet because Zimmet discloses “methodologies for ensuring task completion (Zimmet ¶1)”.   Additionally, Nielsen further details that “A quality of operations (e.g., completeness, accuracy, efficiency) is assessed (Nielsen ¶ABS)” so it would be obvious to consider including the additional assurance techniques of Zimmet because it would allow for greater certainty of task list completion.

Claims 6, 9-10, 26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (USPGPUB # 2010/0228588) in view of Nixon et al. (USPGPUB 2014/0282257) further in view of Manahan et al. (USPGPUB 2015/0338315) further view of Nielsen et al. (USPGPUB # 2011/0035328) (Note: For purposes of clarity, the 0228588 reference will be noted as Nielsen and the 0035328 reference will be noted as Nielsen(4)).

Regarding claims 6 and 26 (Original), Nielsen in view of Nixon further in view of Manahan discloses the on-line application is configured to allow authorized users with appropriate permissions per a reference database (Nielsen ¶228 - a user/subscriber 826 may access the application tools 910 and information database(s) 920 resident on ASP server(s) 950 (including at least one processing unit 952, at least one communication interface 954, and at least one memory 956) via a website using a log-in procedure 930 to facilitate secure access to the server(s) (e.g., via user name and password, etc.)) who can then save and publish a version of the digital checklist (Nielsen ¶229 - made readily available as searchable electronic records).
Nielsen in view of Nixon further in view of Manahan lacks 1) to create the steps of the digital checklist, as well as 2) to also have a right to change and modify the steps in that digital checklist.
Nielsen(4), from the same field of endeavor, teaches 1) to create the steps of the digital checklist, as well as 2) to also have a right to change and modify the steps in that digital checklist (Nielsen(4) ¶475  - It should be appreciated that workflows may be dynamically modified in any suitable manner, not limited to inserting additional workflow tasks. For example, workflow tasks may also be deleted and/or moved based on newly available information. Checklists and sub-workflows may also be added, deleted, moved, and/or modified as the circumstances require or suggest).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the process management and oversight methodology/system of Nielsen as modified above by including the checklist modification, adjustment and continuation techniques of Nielsen(4) because Nielsen(4) discloses “This may advantageously allow the remote computer 230 to use the information contained in the updated process guide 265 to modify one or more of the process guide items 235 and/or generate additional process guide items (Nielsen(4) ¶270)”.   Additionally, Nielsen further details that “A quality of operations (e.g., completeness, accuracy, efficiency) is assessed (Nielsen ¶ABS)” so it would be obvious to consider including the additional modification, adjustment and continuation 
Regarding claims 9 and 29 (Previously Presented), Nielsen in view of Nixon further in view of Manahan discloses a method(Nielsen ¶119 - associated methods and apparatus) and non-transitory storage medium containing data and instructions  to be executed by one or more processors ( Nielsen 249 - various inventive concepts may be embodied as a computer readable storage medium (…or other non-transitory medium or tangible computer storage medium) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the invention) for a digital checklist (Nielsen ¶31 - Providing process guides to technicians to facilitate locate operations (e.g., locally displaying ticket information on locating equipment used in the field, and/or providing checklists or workflows for performing operations)).
Nielsen(4) further teaches the on-line application is configured to allow the person doing the digital checklist to initiate and generate a work order request to repair or schedule maintenance for any problems detected by the person while doing the steps of the digital checklist on the mobile computing device (Nielsen(4) ¶264 - the process guide output 285 may be presented via a user interface 280, which may allow the locate technician to…provide updates and feedback relating to the workflow items Nielsen(4) ¶270  - the remote computer 230 may automatically analyze the technician activity log included in the updated process guide 265 to determine whether a certain process guide item has been satisfactorily addressed and may generate one or more follow-up process guide items accordingly
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the process management and oversight methodology/system of Nielsen as modified above by including the checklist modification, adjustment and continuation techniques of Nielsen(4) because Nielsen(4) discloses “This may advantageously allow the remote computer 230 to use the information contained in the updated process guide 265 to modify one or more of the process guide items 235 and/or generate additional process guide items (Nielsen(4) ¶270)”.   Additionally, Nielsen further details that “A quality of operations (e.g., completeness, accuracy, efficiency) is assessed (Nielsen ¶ABS)” so it would be obvious to consider including the additional modification, adjustment and continuation techniques of Nielsen(4) because it would allow for a more thorough completion of checklist tasks.
Regarding claims 10 and 30 (Previously Presented), Nielsen in view of Nixon further in view of Manahan further in view of Nielsen(4) discloses a method (Nielsen ¶119 - associated methods and apparatus) and non-transitory storage medium containing data and instructions  to be executed by one or more processors ( Nielsen 249 - various inventive concepts may be embodied as a computer readable storage medium (…or other non-transitory medium or tangible computer storage medium) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the invention) for a digital checklist (Nielsen ¶31 - Providing process guides to technicians to facilitate locate operations (e.g., locally displaying ticket information on locating equipment used in the field, and/or providing checklists or workflows for performing operations)).
Nielsen(4) further teaches the on-line application is coded to call up and present on ATTORNEY'S DOCKET No. 029535-0003P 51the display of the mobile computing device any of an appropriate trouble shooting guide or training video from a reference database cooperating with the artificial intelligence engine (Nielsen(4) ¶270  - in the event that the technician encountered certain unanticipated circumstances and was unable to complete a certain process guide item, the remote computer 230 may prompt a supervisor to review the updated process guide 265 and provide further guidance to the technician)  1) when an abnormal situation is indicated by the person via any icon or field in the graphical user interface (Nielsen(4) ¶264 - the process guide output 285 may be presented via a user interface 280, which may allow the locate technician to…provide updates and feedback relating to the workflow items) as well as 2) when the artificial intelligence engine determines that abnormal data has been collected (Nielsen(4) ¶269 - As the local agent 260 interacts with a locate technician via the user interface 280 and/or receives locating equipment data from the locating equipment 270, it may update the process guide items 235 received from the process guide generator).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the process management and oversight methodology/system of Nielsen as modified above by including the checklist modification, adjustment and continuation techniques of Nielsen(4) because Nielsen(4) discloses “This may advantageously allow the remote computer 230 to use the information contained in the updated process guide 265 to modify one or more of the .

Claims 7-8 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (USPGPUB # 2010/0228588) in view of Nixon et al. (USPGPUB 2014/0282257) further in view of Manahan et al. (USPGPUB 2015/0338315) further view of Nielsen et al. (USPGPUB # 2010/0205032) (Note: For purposes of clarity, the 0228588 reference will be noted as Nielsen, and the 0205032 reference will be noted as Nielsen(2)).
Regarding claims 7 and 27 (Original), Nielsen in view of Nixon further in view of Manahan discloses the on-line application is configured to have a cooperating portion that is stored as a local mobile application resident on the mobile computing device (Nielsen ¶147 - In this example, excavator device 118 is a portable computer that has VWL application 156 executing thereon), where the local mobile application resident on the mobile computing device is configured to communicate through a Wi-Fi circuit in the mobile computing device to communicate with the on-line application (Nielsen ¶125 - Communication interfaces 128, 130, 132, 134, 136, 138, 139, 140, and 142 may be any wired and/or wireless communication interfaces by which information may be exchanged between any entities of facilities locate management system 100… Example wireless communication interfaces may include, but are not limited to, Wi-Fi), where the local mobile application is configured with enough functionality and stored instances of different checklists to allow the data collection and calling up of the appropriate one or more checklists from a set of locally stored checklists to work offline with no internet required to execute and record the data of the one or more checklists, where the digital checklist includes a set of procedures and a set of guidelines and tips on performing the procedures stored locally on the mobile computing device associated with each given checklist (Nielsen ¶40 - In one exemplary implementation, a process guide in the form of a checklist may be generated (e.g., based at least in part on the ticket information), either at a remote computer and then downloaded to the locating equipment, or generated at the locate equipment itself, and displayed locally to the technician as a guide to perform and verify various aspects of the operation(s)). 
Nielsen in view of Nixon further in view of Manahan lacks the cooperating local mobile app is also coded so that each digital checklist step, warning, and completion decision of a step is date and time stamped by the mobile computing ATTORNEY'S DOCKET No. 029535-0003P 50device and then the data collected is stored locally until the digital checklist with all of its steps completed is ready for upload to a backend server and database associated with the artificial intelligence engine.
Nielsen(2), from the same field of endeavor, teaches the cooperating local mobile app is also coded so that each digital checklist step, warning, and completion decision of a step is date and time stamped by the mobile computing ATTORNEY'S DOCKET No. 029535-0003P 50device (Nielsen(2) ¶440 - Acquire and/or attach proof of work information according to contractual agreements, such as paper manifest, electronic manifest, and/or photos, Nielsen(2) ¶440 -  device used by the locate technician may be configured to log information…such as… timestamp data from a timing system) and then the data collected is stored locally until the digital checklist with all of its steps completed is ready for upload to a backend server and database associated with the artificial intelligence engine(Nielsen(2) ¶441 – Upload ticket to ticket management system).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the process management and oversight methodology/system of Nielsen as modified above by including the checklist modification, adjustment and continuation techniques of Nielsen(2) because Nielsen(2) discloses “The workflow system and methods of the present disclosure may provide systematic ways of guiding locate technicians with respect to the work scope and/or workflow of locate and/or marking operations, thereby improving quality and/or operating efficiency (Nielsen(2) ¶341)”.   Additionally, Nielsen further details that “A quality of operations (e.g., completeness, accuracy, efficiency) is assessed (Nielsen ¶ABS)” so it would be obvious to consider including the additional modification, adjustment and continuation techniques of Nielsen(2) because it would allow for a more thorough completion of checklist tasks.
Regarding claims 8 and 28 (Previously Presented), Nielsen in view of Nixon further in view of Manahan discloses a user can perform that step out of order from its appearance in the checklist but must explain why, and where then a completion check routine ensures all steps have been completed before the completed checklist is indicated as ready for upload (Nielsen ¶27 - the systems, methods and apparatus according to the present invention provide a holistic approach to management and oversight of locate operations in one or more of the following ways… Nielsen ¶33 - Assessing the quality (e.g., completeness, accuracy, efficiency) of locate operations during performance of operations (e.g., in essentially real-time) and/or upon completion of operations).
Nielsen(2) further teaches the on-line application is configured to force the digital checklist to be performed in sequential step order, where the on-line application is configured to merely allow the person to skip a forced sequential step out of order when the person takes a positive action of asking to skip this step (Nielsen(2) ¶340 - In some further embodiments, the user interface for presenting workflow outputs may further include one or more override mechanisms that allow a technician to skip, redirect, and/or otherwise modify one or more workflow tasks) and then enters in an explanation into a field of the graphical user interface of why the person is performing that step out of sequential step order (Nielsen(2) ¶340 - In such cases, the locate technician may be prompted to enter notes explaining the reason for skipping, redirecting, and/or modifying the workflow. These notes may be included in the workflow updates so that they may be reviewed by supervisory personnel).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the process management and oversight methodology/system of Nielsen as modified above by including the checklist modification, adjustment and continuation techniques of Nielsen(2) because Nielsen(2) discloses “The workflow system and methods of the present disclosure may provide systematic ways of guiding locate technicians with respect to the work scope and/or workflow of locate and/or marking operations, thereby improving quality and/or .


Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.
Applicant argues that a recently decided Federal Circuit case (EcoServices) and a PTAB decision (Olson) provide support that the applicant’s claimed invention overcomes the 101 rejection.  Specifically, the applicant argues that the claimed invention is substantially analogous to the Ecoservices and Olson invention and is therefore patent eligible.  Examiner finds this unpersuasive because in addition to the cases being nonprecendential and not pertinent to USPTO guidance, Examiner finds those cases to not be analogous.  Specifically, both of those cases were found to overcome the 101 rejection in the Step 2A (Prong 2) step where it was determined that the abstract idea was integrated into a practical application (jet washing and heart surgery respectively).  Within the current application during the Step 2A (Prong 2) 

Regarding the arguments related to the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to the use of the artificial intelligence engine.  In light of these amendments, Examiner agrees that the previous art of record was not cited to these limitations.  This amendment, however, necessitated further consideration.  As a result of this further consideration, the prior art of record was found to disclose these limitations and is now cited (Nielsen as identified above).   Further, Applicant generally argues that the prior art of record does not disclose certain limitations.  Examiner also finds this unpersuasive and maintains that that prior art (as cited above) does disclose the specific limitations.  In light of these items, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624